Title: To George Washington from William Heath, 13 January 1781
From: Heath, William
To: Washington, George


                        

                            
                            Dear General
                            Garrison West Point Jany 13th 1781
                        
                        The inclosed, I received from General Parsons yesterday afternoon, its complexion is very favorable.
                        The order for drawing & cooking four days provision here yesterday turned the whole conversation of
                            the Troops on the subject of the Detachment & conjecture of its design. such as have been reported to me, I shall
                            relate to Your Excellency.
                        A woman in Colonel Greatons Regiment, was sent among the men to hear their conversation; returned &
                            related, that their sentiments were different—Some said the Detachment was going to quell the Pensylvanians, &
                            conduct them to this place—that they would have no hand in it, as they were contending for a redress of greviances, under
                            which all are labouring & equally concerned; others observed, that their conduct was detestible, & that
                            they ought be humbled; and that they were willing to aid in doing it.
                        About 6 oClock P.M. Colonel Putnam & Lt Colonel Newhall, came in & informed me, that six
                            Companies of his regiment, upon being called upon to turn out, and fetch up their four days provision, refused to do it,
                            asserting they had not received their pay—that they were destitute of Cloaths, & could not go on Command &
                            would not draw their provissions, or march from the Point, untill they received their pay & Cloathing. Lt Colonel
                            Newhall to whom the Sergeant made the report, directed him (the Sergeant) to return, & tell the men, they must draw & cook
                            their provisions—that it was the orders of their General & that his & their honor, as well as their duty
                            & the public service required it; upon which they drew their provisions. Colonel Putnam told me he would this
                            morning passing thro the Barracks & address the men on their being called on Command at this time.
                        My steward who went early this morning to the Store, upon his return, came into my Chamber & informed
                            me, that the men, many of whom were at the Store, in conversation declared, that they would not march from the Point,
                            unless they were first paid & Cloathed tho they had served a year without pay, & that they might be
                            considered as Freemen; for that they were not obliged to serve for nothing.
                        Colonel Putnam has this minute come in. He informs me that he has passed thro the Quarters of his regiment
                            where the men were generally cooking; they appeared to be in good temper; at length he came to a
                            Soldier, remarkable for his fidelity & steadiness, is inlisted for the war, & has lately returned from
                            Captivity—He addressed the Colonel—Sir, where is this Detachment going? the Colonel replied, he could not certainly say,
                            that the Commander in Chief, had ordered it to be held in readiness from which it must be concluded to be necessary—The
                            Soldier replied, (& he was one detailed for the Command) order me where you will, & to fight whom you
                            please, and I will cheerfully obey, except it be my Brother Soldier, I cannot fight him—The sincerity & heartfelt
                            emotion with which he spoke this so overcame the Colonel that he was obliged immediately to quit the room.
                        I have repeated the order for every thing to be in the most perfect readiness, for an immediate march,
                            & apprehend the Detachment are ready, whenever our Excellency shall think proper to order it to move; but by the
                            great number of discharges of the Levies, whose times are out; I am doubtfull whether we shall be able to march the whole
                            number proposed, unless the Post is left very naked. I have the honor to be with the greatest respect Your Excellencys
                            Most Obedient Servant
                        
                            W. Heath

                        
                     Enclosure
                                                
                            
                                Sir
                                Fish Kill 12th Janry 1781
                            
                            I did myself the Honor of Waiting on you in Person Yesterday for the sake of communicating with and
                                representing to you in detail a very long list of Real or supposed grievances at this place but the Important Subjects
                                of your then Occupations prevented me from being so explicit as I could have wished or Indeed as I presume my duty to
                                you and the public service Requires. I therefore Concluded to Open the Matter by letter.
                            The Order of the twenty ninth of November which Moved my Regiment to this place after no small degree of
                                labor and Pains in preparing Hutts for them where they were ordered to prepare for the Winter and into which they were
                                nearly ready to enter directing them to be Quartered and do the duty at this place brought us here, Upon my arrival in
                                Consequence of the above Orders I Endeavoured to facilitate the Public business by consulting and advising with the
                                officers at the heads of the different departments as I really wished to cultivate a good Understanding with the
                                leaders of the different employments at this Post as well for my own ease as the benefit of the service. but upon my
                                requisition of Quarters for my Officers and men from the A. Qr Mr General I did not, nor have I yet obtained what was
                                esteem’d a proportionable part of the Public Buildings here, the Forage Provisions and Rum at this place was not Equal
                                even to our Necessities without mentioning the Allowance we were Intitled to by order of Congress,
                                this naturally produced to me a number of Complaints and frequent Murmuring Surmising partially in
                                every branch which of course Roused my attention more particularly to these subjects and produced
                                my orders of the 20th of December last which were calculated to develope matters so as to put it in my power by an Authentic Representation to enable you to remove the Causes of those Complaints and Rectify
                                any public Abuses from a number of Circumstances, I may say Critical Ones at this time & the Dismembered
                                Situation (If I may use the Expression) of the Staff Department. It became Necessary to Act with Caution, and feel my
                                way distinctly before I should venture to proceed to Act in any extreme that might frustrate the General Good. and in
                                a personal Conversation with you in which those subjects were handled with Candour and delicacy I was happy to find
                                your Opinion And Sentiments Generally Coincided with my own: and Consequently I presume produced your Instructions to
                                me of the fourth Instant which I Immediately communicated to the whole concerned with much feeling Anxiety and
                                    a real wish to prevent Difficulties: I pressed exceedingly the general Compliance to them and
                                took upon me at this time (perhaps Unwarrantably) to wave all  in ceding to such obvious
                                requisitions: Chagrin and disappointment took place of my contrary feelings; when after waiting till the 10th Instant
                                I requested a Return from the Issuing Commissary of Provision, and another from the Issuing Forage Master. I perceived
                                my openess and Candour slighted, my orders Trampled upon, and your Instructions treated with sovereign Contempt; under
                                these circumstances several modes of Conduit turned up to my view Unwilling on the one hand, to enforce obedience by
                                strict Military Rules, and desirous of avoiding broils and Cavils; and on the other, Anxious to forward the public
                                good, support my own Reputation, & your Honour, & Command: I was determined on a further Conversation
                                with you which would have taken place Yesterday had time & Opportunity allowed. in the Transaction the People
                                themselves seemed Inclined to do what they thought was Right, and riasonable; but I am sorry to say, they Evidently
                                showed a predetermined Opinion formed upon the Countenance and Instructions of their Principal, As it struck me, at
                                the time of my Conference with them, and as afterwards appeared to me in a personal Conversation, with Mr Pickering
                                himself; who was equally made acquainted with Every previous transaction on this subject.
                            I am well aware of the Combination formed. Upon the Importance of the Necessity of their Services and a
                                presumption on their parts that the public Business cannot at present be done without them but the Task is not so
                                difficult nor our morals so far degenerated, but as active, and Diligent & as Honest men may yet be found in
                                the United States.
                            The Amazing Issues of Provisions and Forage at this place in comparison to the Ostensible service done
                                the Public Causes my great Alarm while it must give Just grounds to you of the strongest suspicions that Equal Justice
                                is not done Should this continue to be the case  request the Command may be conferr’d on  the Regiment view their Issues from  Connecticut Line onWest Point.
                            Inclosed I transmitt to You the proceedings of a Court of Inquiry & the weekly
                                Return. I have the Honor to be Your most Obdt & very Hble Servt
                            
                                Moses Hazen
                            
                        
                        
                     Enclosure
                                                
                            
                                Dr Sir
                                Fishkills 13th Jany 1781
                            
                            I beg to refer to the bearer Col. Baldwine for any Particulars that may not be exeplained in my official
                                letter which will be Deliver you by Him. he knows our situation and can fully explain the apparent abuses at this
                                post.
                            The Detachment of my Regt are Ready to march. Should you send an order to put us on the move please to
                                Direct our Rout I am told that we should save 20 miles to  in crossin at New Windsor and so
                                down through Smiths Clove. Your very Humbe Servt
                            
                                Moses Hazen
                            
                        
                        
                    